                                   1                             UNITED STATES DISTRICT COURT
                                   2                           NORTHERN DISTRICT OF CALIFORNIA
                                   3

                                   4     ASMEROM GEBRESELASSIE,                         Case No. 16-cv-06195-WHO (PR)

                                   5
                                                       Petitioner,
                                                                                        ORDER DENYING MOTION FOR
                                   6
                                                 v.                                     RELIEF
                                   7     SCOTT FRAUENHEIM,

                                   8
                                                       Respondent.                      Dkt. No. 39

                                   9

                                  10                                        INTRODUCTION
                                  11          Petitioner Asmerom Gebreselassie moves for relief from the order denying his
                                  12   habeas petition, noting mistakes I made in the recitation of the facts in my Order Denying
Northern District of California
 United States District Court




                                  13   Petition. (Dkt. No. 33.) I have reconsidered his petition in light of the corrected record,
                                  14   and conclude again that he is not entitled to habeas relief. The evidence of his guilt is
                                  15   strong. His motion also reargues claims that I have already rejected. For these reasons,
                                  16   Gebreselassie’s motion is DENIED.
                                  17                                        BACKGROUND
                                  18          Gebreselassie’s federal habeas petition was denied, and judgment entered in favor
                                  19   of respondent, on October 9, 2018. (Dkt. Nos. 33 and 34.) He then simultaneously filed a
                                  20   Notice of Appeal and a motion for relief from the judgment. (Dkt. Nos. 37 and 39.)
                                  21          In his motion, Gebreselassie correctly contends that I made some errors in my
                                  22   recitation of the facts. The factual summary below omits those errors. I will address the
                                  23   lack of legal significance of my mistakes, given the strength of the evidence against
                                  24   Gebreselassie, in the Discussion section of this Order.
                                  25          While the Mehari family was gathered at Winta’s house on Thanksgiving Day in
                                  26   2006, Gebreselassie shot to death Winta Mehari, his deceased brother Abraham’s widow;
                                  27

                                  28
                                   1   Regbe Bahrenegasi, Winta’s mother; and Yonas Mehari, Winta’s brother;.1 (Ans., State
                                   2   Appellate Opinion, Dkt. No. 26-24 at 352.)2 He also shot Yehferom Mehari, Winta’s
                                   3   brother, who was wounded but survived. (Id. at 356.) Angesom Mehari, another brother,
                                   4   was seriously injured when he jumped out a window to escape. (Id.)
                                   5          Gebreselassie believed that Winta and her family had murdered his brother
                                   6   Abraham, who died the previous March. (Id. at 354.) Although there was no evidence of
                                   7   foul play in Abraham’s death, Gebreselassie always suspected the Mehari family of
                                   8   murder.3 (Id.) He testified at trial that Winta “was the most evil wife and the most evil
                                   9   human being on this earth” and that the Meharis were the “most evil family in the whole
                                  10   world.” (Ans., Dkt. No. 26-17 at 555, 559.) He pressed the police to investigate further,
                                  11   but they declined. (Id., Dkt. No. 26-24 at 354.) Because of his continued accusations, the
                                  12   Meharis banned Gebreselassie from their house. (Id. at 355.) They agreed that they would
Northern District of California
 United States District Court




                                  13   call the police if he ever came there again. (Id.)
                                  14          The theory of the prosecution was that Gebreselassie murdered Winta and the others
                                  15   as revenge for Abraham’s death. It asserted that Gebreselassie’s co-defendant (and
                                  16

                                  17   1
                                        The Mehari and Gebreselassie families, both native to Ethiopia, were very close, “like
                                  18   one family,” and lived in the same apartment complex in Oakland. (Ans., Dkt. No. 26-24
                                       at 353-354.)
                                  19   2
                                        People v. Gebreselassie, Nos. A133350 and A134246, 2015 WL 5146199 (Cal. Ct. App.
                                  20   Sept. 2, 2015), as modified by denial of reh’g (Sept. 25, 2015).
                                       3
                                  21     Gebreselassie contends there was evidence of homicide. He alleges Winta lied during the
                                       911 call she made when Abraham was ill. (Traverse, Dkt. No. 31-5 at 5-7.) According to
                                  22   petitioner, she told the 911 operator that she was alone with Abraham, but an audio expert
                                       who reviewed the 911 recording testified that he heard other voices during that call, one of
                                  23   which used the Amharic word “gelagliw.” This word, in the expert’s description, has
                                       multiple meanings, including “to separate two fighting parties, or it could mean to relieve
                                  24   someone who is in distress or pain.” (Ans., Reporter’s Transcript, Dkt. No. 26-16 at 833.)
                                       “It has appeared in Amharic literature in the past when say a wounded army colleague
                                  25   would ask another one for mercy killing.” (Id.) However, “the common meaning of the
                                       word would be first to separate two or more parties who are fighting.” (Id. at 843.) Even
                                  26   if Winta had lied during the telephone call, it is not evidence of homicide, or at least not
                                       evidence on which a reasonable investigation and prosecution could be based. Also,
                                  27   another person allegedly used “gelagliw,” not Winta. Criminal intent cannot be assigned
                                       to her merely because someone else (might have) said that word in her presence, a word of
                                  28   multiple meanings.

                                                                                      2
                                   1   brother) Tewodros helped him by signaling to him when the Meharis were gathered and
                                   2   then by letting him into their house.4 (Id. at 357.) Yehferom Mehari, Winta’s brother,
                                   3   testified that Gebreselassie, while wielding a gun, came in saying, “Everybody here killed
                                   4   Abraham, I’m going to kill you.” (Id. at 359.) Yehferom and his brothers Angesom and
                                   5   Merhawi, all testified that they saw Gebreselassie, without provocation, shoot at the
                                   6   family. (Id. at 357-359.) Gebreselassie’s gun was empty of bullets when the firing
                                   7   stopped. (Id., Dkt. No. 26-15 at 874.) Gebreselassie testified that, prior to that day, he had
                                   8   practiced shooting at a range roughly six or seven times, and that he made sure the gun was
                                   9   loaded before he went to the Meharis’ house. (Id., Dkt. No. 26-17 at 202-205.)
                                  10          Gebreselassie told a different story at trial. He said that he came to the Meharis’
                                  11   house at Winta’s invitation, which he regarded as suspect, and was attacked by her
                                  12   brothers Yehferom and Merhawi soon after he entered. (Id., Dkt. No. 26-24 at 361-62.)
Northern District of California
 United States District Court




                                  13   They “started cursing at him” and Merhawi threatened to “knock [him] down.” (Id. at
                                  14   361.) As Gebreselassie started to leave, Merhawi “drew a gun from his waistband.” (Id.)
                                  15   Gebreselassie “pulled out his own gun, told Merhawi to put his weapon down, and fired a
                                  16   warning shot toward the window.” (Id.) He testified that he acted in self-defense. (Id.)
                                  17          There was no evidence that the Meharis fired a single shot. A second gun was
                                  18   found at the scene; it was discovered to have been reported stolen and was never tied to
                                  19   anyone present.5 (Ans., Reporter’s Transcript, Dkt. No. 26-16 at 293-294.) It had six live
                                  20   rounds in the magazine, the maximum such a gun could hold, indicating that no shot had
                                  21   been fired. (Id., Dkt. No. 26-15 at 874.) Gebreselassie concedes that the Meharis never
                                  22   fired a shot. (Mot. for Relief, Dkt. No. 39 at 28-29.)
                                  23          In 2011, an Alameda County Superior Court jury found Gebreselassie guilty of
                                  24   murder, premeditated attempted murder, and false imprisonment by violence. (Id., Dkt.
                                  25

                                  26   4
                                        On appeal, the judgment as to Tewodros Gebreselassie was reversed and the matter was
                                  27   remanded to the trial court for further proceedings. (Ans., Dkt. No. 26-24 at 394.)

                                  28
                                       5
                                        Gebreselassie contends it belonged to Yehferom, as evidenced by “Yehferom’s various
                                       contradictory statements for placing his gun in my possession.” (Dkt. No. 39 at 27.)
                                                                                     3
                                   1   No. 26-24 at 364.) The jury found true various sentencing allegations. He was sentenced
                                   2   to three terms of life in prison without the possibility of parole, a life term, an
                                   3   indeterminate term of 75 years to life, and a determinate term of 57 years. (Id., Dkt. No.
                                   4   26-6 at 139-144.)
                                   5          Gebreselassie’s attempts to overturn his convictions in state court were
                                   6   unsuccessful. He then filed a habeas petition in this Court. Many claims were denied,
                                   7   while others were dismissed as procedurally defaulted. The petition was denied and
                                   8   judgment entered in favor of respondent. The present motion followed.
                                   9                                    STANDARD OF REVIEW
                                  10          Where, as here, the court’s ruling has resulted in a final judgment or order, a motion
                                  11   for reconsideration may be based either on Rule 59(e) or Rule 60(b) of the Federal Rules
                                  12   of Civil Procedure. “Under Rule 59(e), it is appropriate to alter or amend a judgment if
Northern District of California
 United States District Court




                                  13   ‘(1) the district court is presented with newly discovered evidence, (2) the district court
                                  14   committed clear error or made an initial decision that was manifestly unjust, or (3) there is
                                  15   an intervening change in controlling law.’” United Nat. Ins. Co. v. Spectrum Worldwide,
                                  16   Inc., 555 F.3d 772, 779 (9th Cir. 2009) (quoting Zimmerman v. City of Oakland, 255 F.3d
                                  17   734, 740 (9th Cir. 2001)).
                                  18          Rule 60(b) provides for reconsideration where one or more of the following is
                                  19   shown: (1) mistake, inadvertence, surprise or excusable neglect; (2) newly discovered
                                  20   evidence that by due diligence could not have been discovered before the court’s decision;
                                  21   (3) fraud by the adverse party; (4) voiding of the judgment; (5) satisfaction of the
                                  22   judgment; (6) any other reason justifying relief. See Fed. R. Civ. P. 60(b); School Dist. 1J
                                  23   v. ACandS Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). Although couched in broad terms,
                                  24   subparagraph (6) requires a showing that the grounds justifying relief are extraordinary.
                                  25   See Twentieth Century-FoxFilm Corp. v. Dunnahoo, 637 F.2d 1338, 1341 (9th Cir. 1981).
                                  26                                           DISCUSSION
                                  27   A.     Factual Errors
                                  28          Gebreselassie alleges that I misstated that: (i) Gebreselassie testified that the
                                                                                       4
                                   1   Meharis fired at him first; (ii) the second gun found at the scene was registered to
                                   2   Gebreselassie’s brother Mulugeta; (iii) Yehferom testified that Gebreselassie said,
                                   3   “Everybody here killed Abraham, I’m going to kill you” while wielding two guns; and
                                   4   (iv) Gebreselassie changed counsel five times prior to trial. He is correct, but whether
                                   5   considered separately or together, the corrected facts and the factual record still do not
                                   6   support his habeas petition.
                                   7             In the Order, I wrote that Gebreselassie testified that the Meharis fired at him first.
                                   8   (Order Denying Petition, Dkt. No. 33 at 2.) That was wrong. In fact, he testified that soon
                                   9   after he entered the apartment, Merhawi threatened to knock him down and drew a gun
                                  10   from his waistband. (Ans., State Appellate Opinion, Dkt. No. 26-24 at 361-62.)
                                  11             I relied on the mistaken fact in part to support my conclusion that Gebreselassie’s
                                  12   self-defense contentions were “severely undermined.” (Dkt. No. 33 at 3.) Absent the
Northern District of California
 United States District Court




                                  13   mistaken fact, my conclusion remains unchanged because there was other strong evidence
                                  14   of guilt. The record supports that: Gebreselassie fiercely hated the Meharis; the Meharis
                                  15   banned him from their house because of his continued accusations against him and said
                                  16   they would call the police if he came there again; he came armed with a gun to their house
                                  17   uninvited on Thanksgiving, when he knew the family would be gathered; and, according
                                  18   the Mehari brothers, he fired shots without provocation, killing several and wounding
                                  19   others.
                                  20             In my Order, I stated that the second gun found at the scene was registered to
                                  21   Gebreselassie’s brother Mulugeta. (Dkt. No. 33 at 3; Mot. for Relief, Dkt. No. 39 at 4.)
                                  22   That was a mistake. Mulugeta was the registered owner of the gun Gebreselassie used to
                                  23   kill and wound the members of the Mehari family. The second gun had been reported
                                  24   stolen by its registered owner, and it is unclear who brought it to the Meharis apartment.
                                  25             I also made an error regarding Yehferom’s testimony. I wrote, “Yehferom testified
                                  26   that Gebreselassie, while wielding two guns, came in saying, ‘Everybody here killed
                                  27   Abraham, I’m going to kill you.’” (Dkt. No. 33 at 2.) Yehferom did indeed testify that
                                  28   Gebreselassie said “Everyone here killed Abraham, I’m going to kill you” as he strode into
                                                                                         5
                                   1   the room. (Ans., Dkt. No. 26-15 at 385.) But he did not testify that Gebreselassie entered
                                   2   while wielding two guns. Rather, Yehferom testified that petitioner entered “carrying a
                                   3   gun in his right hand and a plastic bag in his left hand.” (Id., Dkt. No. 26-24 at 359.)6
                                   4          None of these factual errors, considered separately or together, entitles
                                   5   Gebreselassie to relief. As I wrote earlier, the evidence of his guilt was strong. To repeat,
                                   6   the record supports that: Gebreselassie fiercely hated the Meharis; the Meharis banned
                                   7   him from their house because of his continued accusations against him and said they would
                                   8   call the police if he came to their house again; he came armed with a gun to their house
                                   9   uninvited on Thanksgiving, when he knew the family would be gathered; and, according
                                  10   the Mehari brothers, he fired shots without provocation, killing several and wounding
                                  11   others. That he only wielded one gun instead of two, that the second gun was stolen rather
                                  12   than registered to his brother, and that he told the jury that the Meharis did not shoot at him
Northern District of California
 United States District Court




                                  13   does not materially diminish the strength of the evidence against Gebreselassie.
                                  14          Finally, I erroneously stated that he changed counsel five times, and it appears that
                                  15   he had as many as six changes of counsel.7 Whatever the final number, Gebreselassie has
                                  16   not shown how that mistake could entitle him to relief.
                                  17   B.     Legal Claims
                                  18          The other contentions Gebreselassie raises in his motion reiterate claims he
                                  19   presented before and that I have considered and rejected. These reiterated contentions
                                  20

                                  21   6
                                         I misread the following passage from the state appellate court opinion: “[During the
                                  22   initial police investigation,] Yehferom said Asmerom [Gebreselassie] entered holding two
                                       silver handguns. When asked whether Asmerom fired both of the guns or just one,
                                  23   Yehferom said just one, and added that Asmerom was carrying a gun in his right hand and
                                       a plastic bag in his left.” (Dkt. No. 26-24 at 359.)
                                  24   7
                                         Gebreselassie was first represented by two public defenders (Plumhoff and Lew); next he
                                  25   was represented by a private attorney, Dubois; Dubois was relieved and Lew reappointed;
                                       Lew was relieved and Cole, another private attorney, was appointed; Cole was relieved
                                  26   and the public defender reappointed; the public defenders were relieved and Dubois was
                                       reappointed; Dubois was relieved and Stallworth appointed and he remained counsel
                                  27   through trial. That makes six changes of counsel: (1) public defenders to Dubois; (2)
                                       Dubois to Lew; (3) Lew to Cole; (4) Cole to public defender; (5) public defender to
                                  28   Dubois; and (6) Dubois to Stallworth.

                                                                                     6
                                   1   make no showing of newly-discovered evidence, or that I committed clear error or made
                                   2   an initial decision that was manifestly unjust, or that there was an intervening change in
                                   3   controlling law.8 See Fed. R. Civ. P. 59(e); United Nat. Ins. Co. v. Spectrum Worldwide,
                                   4   Inc., 555 F.3d 772, 779 (9th Cir. 2009) (quoting Zimmerman v. City of Oakland, 255 F.3d
                                   5   734, 740 (9th Cir. 2001)). Nor do these reiterated contentions make a showing of newly-
                                   6   discovered evidence or of any mistake, inadvertence, surprise, excusable neglect, fraud by
                                   7   the adverse party, or voiding of the judgment; plaintiff offers no other reason justifying
                                   8   relief. See Fed. R. Civ. P. 60(b); School Dist. 1J v. ACandS Inc., 5 F.3d 1255, 1263 (9th
                                   9   Cir. 1993). I also find no reason to reconsider its dismissal of many claims as procedurally
                                  10   defaulted.
                                  11          One point is worth noting. Gebreselassie asserts that “the case was a credibility
                                  12   contest between the key prosecution witnesses (the Mehari brothers), on the one hand, and
Northern District of California
 United States District Court




                                  13   my co-defendant (my brother Tewodros) and me, on the other,” (Dkt. No. 39 at 6), an idea
                                  14   he repeats often in his papers. That assertion dooms his habeas petition. He essentially
                                  15   asks me to credit his account of events and, unlike the jury, to reject the prosecution’s case
                                  16   as not credible. This I cannot do. I cannot redetermine credibility.9 I can look only to see
                                  17   whether the state court’s rejection of Gebreselassie’s claims was reasonable. To prevail on
                                  18   this standard, Gebreselassie must show that there was “no reasonable basis for the state
                                  19   court to deny relief.” Harrington v. Richter, 562 U.S. 86, 102 (2011). This he has not
                                  20   done. There was strong evidence to support the state court’s decision, as detailed in the
                                  21

                                  22   8
                                         The Court dismissed as procedurally defaulted Gebreselassie’s claims that appellate
                                  23   counsel rendered ineffective assistance. The default should have been excused, according
                                       to Gebreselassie, based on the equitable rule in Martinez v. Ryan, 566 U.S. 1 (2012). (Dkt.
                                  24   No. 39 at 45.) Martinez applies only to claims of ineffective assistance of trial counsel,
                                       however. Davila v. Davis, 137 S. Ct. 2058, 2061 (2017).
                                  25   9
                                         A federal habeas court in general does not question a jury’s credibility determinations,
                                  26   which are entitled to near-total deference. Bruce v. Terhune, 376 F.3d 950, 957 (9th Cir.
                                       2004). Indeed, if confronted by a record that supports conflicting inferences, a federal
                                  27   habeas court “must presume — even if it does not affirmatively appear in the record —
                                       that the trier of fact resolved any such conflicts in favor of the prosecution, and must defer
                                  28   to that resolution.” Jackson v. Virginia, 443 U.S. 307, 326 (1979).

                                                                                     7
                                   1   factual background of this section, which omitted the factual errors Gebreselassie raises in
                                   2   his motion for relief.
                                   3                                         CONCLUSION
                                   4          The motion for relief is DENIED. (Dkt. No. 39.)
                                   5          A certificate of appealability will not issue. Gebreselassie has not shown “that
                                   6   jurists of reason would find it debatable whether the petition states a valid claim of the
                                   7   denial of a constitutional right and that jurists of reason would find it debatable whether
                                   8   the district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473,
                                   9   484 (2000).
                                  10          The Clerk shall terminate Dkt. No. 39.
                                  11          IT IS SO ORDERED.
                                  12   Dated: April 22, 2019
Northern District of California
 United States District Court




                                                                                          _________________________
                                  13
                                                                                          WILLIAM H. ORRICK
                                  14                                                      United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      8
